MEMORANDUM**
William Roy Lutz argues that the district court’s upward departure from the range set out in the U.S. Sentencing Guidelines violated his Sixth Amendment rights. We remand the sentence to the district court for reconsideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See also United *883States v. Moreno-Hernandez, No. 03-30387, 2005 WL 1560269 (9th Cir. July 5, 2005).
SENTENCE REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.